DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim (s) recites a method/system (process/machine) for detecting cardiac activity signal 
Step 2A,Prong One.
Regarding claims 1 and 11, the limitations of “analyzing”, “determining”, “calculating”  and “adjusting” are processes that, under broadest reasonable interpretation standard, covers
performance of these limitations in human mind and mathematical relationships. There is
nothing in the claims precludes the analyzing, determining, calculating and adjusting steps from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen and paper. Thus, these limitations fall within “mental ’processing” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 
Step 2A,Prong Two
The judicial exception is not integrated into a practical application. In particular, the claim
recites additional elements memory, one or more processors 
are recited at a high-level of generality that are well-known in the electrocardiography arts (Webster, “the Physiological Measurement Handbook”, 2015, p53, Fig. 3.10) and amounts to nothing more than a mere pre-solution activity of data gathering. The additional elements of a processor and a memory amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer and displaying results on a monitor/display does not integrate a judicial exception into practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processor and memory amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well- understood, routine and conventional activities previously known to the industry, as discussed in
Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case,
elements of general computer (processor and memory) are being used to implement
abstract idea of detecting cardiac activity and memory to store the results.
Therefore, the claims do not appear to be patent eligible.
Regarding claims 2-10, and 12-20, the limitations in these claims
further limit how the cardiac activity (CA) is measured and used. As such, the claims are not
patent eligible for the same reason provided above in claims 1 and 11.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pei et US7,245,965.

Regarding claims 1 and 11. (Original) A system/method (10 in fig.2) capable of detecting cardiac activity (CA) signals, comprising: Memory (94 in fig.2) to store specific executable instructions ([Col.6,line 64;col.7,lines 10,18,]); one or more processors (60 in fig.2) configured to execute the specific executable instructions ([col.5,lines 20,22,27,30-31,49 & 62;col.6,lines 21,64-66;col.7,lines 18,28,46 &54;col.10,lines 18-22]) for: monitoring cardiac activity (CA) signals, for a series of beats, over first and second sensing channels having different first and second detection thresholds, respectively (col.2,lines 42-67 and col.3,lines 1-38); analyzing the CA signals over the first and second sensing channels utilizing the first and second detection thresholds, respectively, during an event prediction window to detect a presence of sensed events(col.2,lines 42-67 and col.3,lines 1-38); determining amplitudes of the sensed events detected (col.9,lines 6-14); calculating at least one of an amplitude distribution or amplitude trend for the sensed events detected over the first and second channels (col.2,lines 42-67 and col.3,lines 1-38); and adjusting at least one of the first or second detection thresholds based on the at least one of the amplitude distribution or amplitude trend (col.2,lines 42-67 and col.3,lines 1-38).
Regarding claims 8 and 18, wherein the sensed event is at least one of an R-wave, a P-wave ([col.8,lines 3,7 and 47]).

Claim(s) 1,8,11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bornzin et al  US2020/0376282.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.





Regarding claims 1 and 11. (Original) A system/method (800 in fig.8) for detecting cardiac activity (CA) signals [abstract], comprising: Memory (860 in fig.8) to store specific executable instructions; one or more processors(820 in fig.8) configured to execute the specific executable instructions for: monitoring cardiac activity (CA) signals, for a series of beats, over first and second sensing channels having different first and second detection thresholds, respectively; analyzing the CA signals over the first and second sensing channels utilizing the first and second detection thresholds, respectively, during an event prediction window to detect a presence of sensed events; determining amplitudes of the sensed events detected;
calculating at least one of an amplitude distribution or amplitude trend for the sensed events detected over the first and second channels; and adjusting at least one of the first or second detection thresholds based on the at least one of the amplitude distribution or amplitude trend[0005-0014;0073,0089-0090].
Regarding claims 8 and 18, wherein the sensed event is a P-wave[0005].

Claim(s) 1,8,11 and18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dawoud et al US2020/0323458 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 11, Dawoud discloses a system/method (100 in fig.4A) for detecting cardiac activity (CA) signals [abstract], comprising: Memory (160 in fig.4A) to store specific executable instructions; one or more processors (121 in fig.4A) configured to execute the specific executable instructions for: monitoring cardiac activity (CA) signals, for a series of beats, over first and second sensing channels having different first and second detection thresholds, respectively; analyzing the CA signals over the first and second sensing channels utilizing the first and second detection thresholds, respectively, during an event prediction window to detect a presence of sensed events; determining amplitudes of the sensed events detected; calculating at least one of an amplitude distribution or amplitude trend for the sensed events detected over the first and second channels; and adjusting at least one of the first or second detection thresholds based on the at least one of the amplitude distribution or amplitude trend[0042,0053-0054,0062,0080,0082,0085,0087,0089,0093,0096-0097,0104-0105].
Regarding claims 8 and 18, wherein the sensed event is a R-wave[0088].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al US2016/0000382 discloses a systems, devices and methods are described for physiological monitoring, for example monitoring EEG signals to detect the onset or probability of adverse events. The systems, devices and methods discussed herein may monitor received EEG signals to identify trends or patterns in the signal that are either indicative of ongoing seizures or indicative of a future risk of seizure. The systems, devices and methods provide the user with increased control and flexibility in the monitoring processes that produce the alerts. In particular, in some implementations the physician is able to make adjustments during monitoring and customize the process by which EEG data is displayed and analyzed during the patient monitoring without pausing the monitoring to make the adjustments (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792